DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 04 January 2021.

Terminal Disclaimer
The terminal disclaimer file on 02 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,461,974 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Regarding Previous Claim Objections
Previous objection to claims 7 and 15 has been withdrawn in view of the amendments to the objected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1, 6, 8, 9, 14, 16 has been withdrawn in view of the amendment to the rejected claims.


Allowable Subject Matter
Claims 1, 3-9, 11-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “and wherein combining the N groups of lower-order modulation symbols into the N groups of higher-order modulation symbols comprises: for each integer value of i from 1 to M, forming an ith column vector using an ith lower-order modulation symbol from each of the N groups of lower-order modulation symbols; and for each integer value of s from 1 to N, determining a product of a row vector of an sth row in a matrix Q and the ith column vector as an ith higher-order modulation symbol in an sth group of higher-order modulation symbols in the N groups of higher-order modulation symbols; determining N to-be-sent signals based on the N groups of higher-order modulation symbols; and for each integer value of k from 1 to N, sending a kth to-be-sent signal in the N to-be-sent signals using a kth channel in N channels”.

Regarding claim 9, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Ma et al. US Patent Application Publication No. 2018/0351681 teaches data sending and receiving method, and a data sending and receiving device.

2.	Murakami et al. US Patent Application Publication No. 2018/0191538 teaches transmission method.

3.	Seo et al. US Patent Application Publication No. 2018/0076993 teaches method for transmitting and receiving signal in wireless communication system and apparatus for performing same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 11, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633